        Case 4:19-cv-00044-BMM Document 14 Filed 07/12/19 Page 1 of 2



Timothy M. Bechtold
Bechtold Law Firm, PLLC
P.O. Box 7051
Missoula, Montana 59807
(406) 721-1435
tim@bechtoldlaw.net
Attorney for all Plaintiffs


                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION


NORTHERN PLAINS RESOURCE
COUNCIL, BOLD ALLIANCE,
NATURAL RESOURCES DEFENSE
COUNCIL, SIERRA CLUB, CENTER
FOR BIOLOGICAL DIVERSITY, and
FRIENDS OF THE EARTH,

            Plaintiffs,                     CV 19-44-GF-BMM

      v.                                    Douglas P. Hayes’
                                            Acknowledgment and
U.S. ARMY CORPS OF ENGINEERS                Acceptance of Admission
and LIEUTENANT GENERAL TODD                 Pro Hac Vice
T. SEMONITE (in his official capacity
as U.S. Army Chief of Engineers and
Commanding General of the U.S.
Army Corps of Engineers),

            Defendants.
       Case 4:19-cv-00044-BMM Document 14 Filed 07/12/19 Page 2 of 2



      Please take notice that Douglas P. Hayes, counsel for Sierra Club and

Northern Plains Resource Council, hereby acknowledges and accepts his

admission pro hac vice pursuant to the conditions set forth in the Court’s July 8,

2019 Amended Order. Mr. Hayes further acknowledges and agrees that he will

serve as co-lead counsel along with local counsel Timothy Bechtold.


Dated: July 9, 2019                  Respectfully submitted,

                                     /s/ Douglas P. Hayes
                                     Douglas P. Hayes (pro hac vice)
                                     Sierra Club
                                     1650 38th Street, Suite 102W
                                     Boulder, CO 80301
                                     (303) 449-5595
                                     doug.hayes@sierraclub.org
                                     Attorney for Sierra Club and
                                     Northern Plains Resource Council
